STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re TREECE/ALLEN, Minors.                                          March 29, 2016

                                                                     No. 328684
                                                                     Macomb Circuit Court
                                                                     Family Division
                                                                     LC Nos. 2013-000480-NA,
                                                                             2013-000481-NA,
                                                                             2013-000483-NA,
                                                                             2013-000484-NA


Before: RONAYNE KRAUSE, P.J., and JANSEN and STEPHENS, JJ.

PER CURIAM.

        Respondent mother appeals as of right the trial court order terminating her parental
rights to the minor children under MCL 712A.19b(3)(c)(i) (conditions that led to adjudication
continue to exist), (g) (failure to provide proper care and custody), and (j) (reasonable likelihood
that child will be harmed if returned to parent). We affirm.

        Respondent first argues that the trial court erred when it found by clear and convincing
evidence that MCL 712A.19b(3)(c)(i), (g), and (j) provided statutory grounds for termination of
her parental rights to the children. We disagree.

       To terminate parental rights, a trial court must find that at least one statutory ground
under MCL 712A.19b(3) has been met by clear and convincing evidence. In re Moss, 301 Mich
App 76, 80; 836 NW2d 182 (2013). A trial court’s finding that a statutory ground for
termination has been established is reviewed under the clearly erroneous standard. Id. A
finding is clearly erroneous if the reviewing court is left with a definite and firm conviction
that a mistake has been made. In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010).

        Termination of respondent’s parental rights was proper under MCL 712A.19b(3)(c)(i),
(g), and (j). Respondent’s parental rights were terminated under the following subsections of
MCL 712A.19b:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                              * * *


                                                -1-
               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        At the time of the adjudication, respondent had a history of housing instability, and her
home was without food, furniture, or a stove. Respondent did not have money for food, despite
receiving cash assistance, and she did not attend to her children’s medical needs. She also had a
personal history of mental health issues and domestic violence in relationships. Respondent was
given a treatment plan requiring her to participate in parenting classes, a psychological
evaluation, and mental health treatment, provide proof of income, obtain housing, submit drug
screens, and attend visitations with her children.

        By the time of the termination hearing, respondent continued to have the same issues and
was still unable to provide proper care of the children. Respondent failed to demonstrate that she
was committed to a drug free lifestyle. Respondent was ordered to submit drug screens
beginning in March 2014. She failed to submit to any drug screens between March 2014 and
February 2015, claiming she was confused about the process. Between February 2015 and June
2015 she only submitted to four of 16 Forensic Fluid drug screens. Three of these four screens
were positive for marijuana. Respondent also failed to complete a substance abuse assessment,
which she was required to do. Thus, respondent failed to address her substance abuse problem.

        Respondent never obtained or maintained stable housing. She lived with friends and
never obtained housing to which the children could be returned. Respondent had been on
probation, and on February 17, 2015, respondent violated her probation. In June 2015,
respondent turned herself in and was sent to jail. At the time of the termination hearing, she was
living in transitional housing for persons with substance abuse problems. Respondent testified
that her three youngest children could live in transitional housing with her, but stated that the two
oldest children could not live there. She testified that the transitional housing program would aid
her in obtaining Section 8 housing. She did not provide any evidence to support her testimony.
With regard to respondent’s income, respondent testified that she received approximately $720
                                                -2-
per month in supplemental security income, but spent $20 a day on marijuana. She testified that
she stopped smoking marijuana in April 2015. Therefore, respondent failed to comply with the
requirement that she obtain stable housing.

       There was also evidence that respondent failed to benefit from domestic violence therapy.
The caseworker referred respondent to the MINDS program for domestic violence therapy in
December 2014, but respondent’s caseworker did not believe that respondent benefited from the
program as she was pregnant at the time of the termination hearing with the child of the man who
had engaged in domestic violence. The last incident of domestic violence occurred in April
2015, while respondent was still in the MINDS program. Respondent gave conflicting testimony
during the termination hearing regarding whether she remained in a relationship with the man
who engaged in domestic violence.

        Respondent also did not visit her children on a regular basis during the pendency of this
case. From December 24, 2013, until March 12, 2015, respondent was offered 63 visits, but
attended only 26 of them. Since March 2015, she was offered 14 visits, but attended only
approximately six visits. She missed visits for various reasons, including the weather or because
she did not get out of the house on time to get to the bus. Respondent testified that she missed
visits because it was too painful to attend visits and then leave her children. When the agency
offered to increase respondent’s visitation, she refused. During visits, she focused on her new
baby rather than giving attention to all of the children. Respondent also cried at visitations when
JLA or JMT would cry, and she would use profane language during visits. She would tell JLA
that she would not attend the visit the next week if he continued to cry, or she would offer him a
dollar to get him to stop crying. Respondent’s caseworker did not believe that she benefitted
from completing parenting classes because of her inconsistency with visiting the children.
Therefore, respondent failed to consistently visit her children or exhibit the parenting skills she
learned during her parenting classes in the visits.

        Respondent also failed to adequately address and treat her mental health conditions.
Respondent’s mental health evaluation showed significant impairments and difficulties. She was
diagnosed with bipolar disorder and schizoaffective disorder. She had issues with depression
and anxiety, and she had difficulty modulating her moods. Respondent had damaged self-esteem
and doubts about her adequacies as a parent. As her evaluating psychologist pointed out, bipolar
disorder was a labor intensive disorder requiring medication and consistent interaction with a
doctor. Respondent was not taking her psychotropic medications at the time of the termination
hearing because she was pregnant. She also failed to comply with the requirement that she
complete individual therapy. Respondent had not accepted her disorder, and although she had
made some conceptual changes, her evaluating psychologist testified that she did not make any
changes that would render her able to care for her children. Thus, the trial court properly found
that respondent failed to remedy her mental health issues and that continuing services would
have been unfruitful.

        Termination of respondent’s parental rights was proper under MCL 712A.19b(3)(c)(i)
since more than 182 days elapsed between the issuance of the February 27, 2014 initial
disposition order and the July 21, 2015 termination decision, and the conditions that led to
adjudication, namely respondent’s mental health problems, respondent’s failure to obtain
adequate housing, and respondent’s ongoing problems concerning domestic violence continued

                                                -3-
to exist. Additionally, there was no reasonable likelihood that the conditions would be rectified
within a reasonable time considering the ages of the children given that respondent failed to
make substantial progress with regard to the conditions between the initial disposition and the
termination of her parental rights. See MCL 712A.19b(3)(c)(i). Furthermore, the trial court did
not err in deciding that termination was proper under MCL 712A.19b(3)(g). The facts discussed
above also establish that respondent did not provide proper care or custody for the children and
that there was no reasonable expectation that respondent would be able to provide proper care
and custody within a reasonable time considering the ages of the children. See MCL
712A.19b(3)(g).

        Furthermore, the children would have been at risk of harm in respondent’s care given her
continuing issues with drug use, domestic violence, and mental health. The evaluating
psychologist testified that the oldest child, SRT, in particular, was likely to develop polarity, like
respondent, if left in a chaotic environment. He also did not believe that respondent and SRT
were a “good match” considering respondent’s own mental health problems. Respondent had
ongoing substance abuse problems, lacked adequate housing, and continued to maintain a
relationship with a man who had engaged in domestic violence in spite of her domestic violence
classes. Thus, the trial court did not err in deciding that termination of her parental rights was
proper under MCL 712A.19b(3)(j).

       Respondent next argues that the trial court erred in its determination that terminating her
parental rights was in the minor children’s best interests. We disagree.

        A trial court’s finding regarding the children’s best interests is reviewed under the clearly
erroneous standard. In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014). “If the court
finds that there are grounds for termination of parental rights and that termination of parental
rights is in the child’s best interests, the court shall order termination of parental rights and order
that additional efforts for reunification of the child with the parent not be made.” MCL
712A.19b(5). The trial court weighs all available evidence in determining whether termination is
in the best interests of the child. In re White, 303 Mich App at 713.

       To determine whether termination of parental rights is in a child’s best interests,
       the court should consider a wide variety of factors that may include “the child’s
       bond to the parent, the parent’s parenting ability, the child’s need for permanency,
       stability, and finality, and the advantages of a foster home over the parent’s
       home.” [Id. (citation omitted).]

“The trial court may also consider a parent’s history of domestic violence, the parent’s
compliance with his or her case service plan, the parent’s visitation history with the child, the
children’s well-being while in care, and the possibility of adoption.” Id. at 714.

        The trial court properly found that termination of respondent’s parental rights was in the
best interests of each child. It was in the children’s best interests to be raised in a drug free home
environment with a stable and reliable caregiver. Respondent could not provide the children
with a stable and appropriate home environment given her substance abuse, domestic violence,
and mental health issues, and considering that she failed to obtain adequate permanent housing.
She also displayed a lack of parenting ability during her visits with the children, and she failed to

                                                 -4-
comply with her case service plan. Respondent argues that the children were bonded to her. It is
true that, at the hearing on February 5, 2015, the caseworker indicated that the agency wanted to
change the permanency plan to guardianship because of the bond that respondent had with her
children. However, while there was a bond between respondent and the children initially, the
testimony showed that the bond had weakened because she did not visit them regularly. By the
time of the termination hearing, the bond between respondent and the children was minimal.
Additionally, in its opinion, the court specifically noted that there were no viable guardianship
options presented.

         The court considered the placements and individual needs of each child and determined
that the children were thriving in their placements and that their needs were being met. As the
court noted, SRT had special needs that respondent could not meet, and her needs were being
met in her placement. The court also noted that JLA had significant medical needs and a
vigorous schedule of doctor’s appointments, and the evidence established that respondent had
minimal involvement in JLA’s appointments and surgeries. Thus, the trial court did not clearly
err in finding that it was in all of the children’s best interests to terminate respondent’s parental
rights. See In re White, 303 Mich App at 713-714.

       Affirmed.



                                                              /s/ Kathleen Jansen
                                                              /s/ Cynthia Diane Stephens




                                                -5-